Per Curiam
Opinion,
The order of the .Court of Common Pleas, of Bucks County dated March 3,1976 and appealed herein is af*22firmed on the able opinion of .the late Judge Robert J. Mountenay for the court below reported at 28 Bucks Co. L. Rep. 237 (1976).
Order
And Now, this 14th day of December, 1977, the order of the Court of Common Pleas of Bucks County dated March 3, 1976 and appealed herein is affirmed on the able opinion of the late Judge Robert J. Mountenay for the court below, reported at 28 Bucks Co. L. Rep. 237 (1976).